         Case 1:18-cv-02921-JMF Document 593 Filed 05/30/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


State Of New York, et al.,                         No. 18-cv-2921 (JMF)

                      Plaintiffs,                  Hon. Jesse M. Furman

                      v.                           MOTION FOR ADMISSION
                                                   PRO HAC VICE
United States Department of Commerce, et al.,

                      Defendants.


       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, I, Elisabeth S. Theodore, hereby move this Court for an Order for

admission Pro Hac Vice to appear as counsel for Plaintiffs in the above-captioned action.

       I am a member in good standing of the bars of the state of Maryland and the District of

Columbia, and there are no pending disciplinary proceedings against me in any state or federal

court. I have never been convicted of a felony. I have never been censured, suspended, disbarred,

or denied admission or readmission by any court.



Dated: May 29, 2019           Respectfully Submitted,

                                     Applicant Signature: /s/ Elisabeth S. Theodore

                                     Applicant’s Name: Elisabeth S. Theodore

                                     Firm Name: Arnold & Porter Kaye Scholer LLP

                                     Address: 601 Massachusetts Ave., NW

                                     City/State/Zip: Washington, D.C. 20001

                                     Telephone/Fax: (202) 942-5000/ (202) 942-5999

                                     E-mail: Elisabeth.Theodore@arnoldporter.com



                                            1
        Case 1:18-cv-02921-JMF Document 593-1 Filed 05/30/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


State Of New York, et al.,                          No. 18-cv-2921 (JMF)

                       Plaintiffs,                  Hon. Jesse M. Furman

                       v.                           ORDER FOR ADMISSION
                                                    PRO HAC VICE
United States Department of Commerce, et al.,

                       Defendants.


       The motion of Elisabeth S. Theodore for admission to practice Pro Hac Vice in the

above-captioned action is granted.

       Applicant has declared that she is a member in good standing of the bars of the state of

Maryland and the District of Columbia, and that her contact information is as follows:

       Applicant’s Name: Elisabeth S. Theodore

       Firm Name: Arnold & Porter Kaye Scholer LLP

       Address: 601 Massachusetts Ave., NW

       City/State/Zip: Washington, D.C. 20001

       Telephone/Fax: (202) 942-5000/ (202) 942-5999

       E-mail: Elisabeth.Theodore@arnoldporter.com

       Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

for Plaintiffs in the above-captioned action;

       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.



                                                1
         Case 1:18-cv-02921-JMF Document 593-1 Filed 05/30/19 Page 2 of 2



Dated:                                ___________________________________
                                      United States District/ Magistrate Judge




                                     2
        Case 1:18-cv-02921-JMF Document 593-2 Filed 05/30/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


State Of New York, et al.,                            Civil Action No. 1:18-cv-2921-JMF

                    Plaintiffs,
                                                      DECLARATION OF ELISABETH
                        v.                            THEODORE IN SUPPORT OF
                                                      MOTION FOR ADMISSION PRO HAC
United States Department of                           VICE
Commerce, et al.,
                    Defendants.




        I, Elisabeth S. Theodore, hereby declare:

        1.     I am a Partner at the law firm of Arnold & Porter Kaye Scholer LLP, 601

Massachusetts Ave., NW, Washington, DC 20001-3743. I submit this declaration in support of

the motion for my admission pro hac vice to this Court pursuant to Local Rule 1.3(c).

        2.     I have never been convicted of a felony.

        3.     I have never been censured, suspended, disbarred, or denied admission or

readmission by any court.

        4.     There are no disciplinary proceedings presently against me.

               I declare under penalty of perjury that the foregoing is true and correct. Executed

        on May 29, 2019.


                                                    /s/ Elisabeth S. Theodore
                                                    Elisabeth S. Theodore
                                                    Arnold & Porter Kaye Scholer LLP
                                                    601 Massachusetts Ave., NW
                                                    Washington, DC 20001-3743
                                                    Tel.: (202) 942-5000
                                                    Fax.: (202) 942-5999
                                                    elisabeth.theodore@arnoldporter.com
Case 1:18-cv-02921-JMF Document 593-3 Filed 05/30/19 Page 1 of 1
Case 1:18-cv-02921-JMF Document 593-4 Filed 05/30/19 Page 1 of 1
